               Case 1:21-cv-00906 Document 1 Filed 02/02/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 INNOVIUS, LLC,                                        Civil Action No.: 1:21-cv-00906

                         Plaintiff,                    COMPLAINT

 v.                                                    JURY TRIAL DEMANDED

 SHARP CORPORATION,

                         Defendant.


       Plaintiff Innovius, LLC makes the following allegations against Defendant Sharp

Corporation:

                                      NATURE OF THE ACTION

       1.       Plaintiff Innovius, LLC (“Innovius”) is a Dallas-based company devoted to

assisting patent owners and product manufacturers reach agreement on patent licenses. In

November 2017, an affiliate, Innovius International Limited, entered into a contract referred to as

the Binding Term Sheet with Defendant Sharp Corporation (“Sharp”) to assist Sharp in licensing

some of its patents to a third-party licensee. Innovius International Limited assigned all of its rights

and obligations under the Binding Term Sheet to Innovius effective November 1, 2017. Under the

Binding Term Sheet, if Sharp licensed its patents directly to the third-party licensee during the

term of the Binding Term Sheet or within six months after its termination, then Sharp was required

to pay Innovius an amount calculated based on the gross royalty revenues agreed to by the third-

party licensee under the license to Sharp’s patents.

       2.       For more than a year, Innovius performed services under the Binding Term Sheet

to license Sharp’s patents to the third-party licensee. Innovius’s work included extensive licensing

discussions and meetings with the third-party licensee. In February 2019, Sharp exercised its right
             Case 1:21-cv-00906 Document 1 Filed 02/02/21 Page 2 of 8




to terminate the Binding Term Sheet by giving the requisite advance notice to Innovius. Then,

within six months of the effective date of termination, Sharp licensed its patents to the third-party

licensee. As a result, under the express terms of the Binding Term Sheet, Sharp was contractually

obligated to pay Innovius a fee calculated based on the gross royalty revenues agreed to by the

third-party licensee under the license to Sharp’s patents.

       3.      Although Sharp received material cash payments and patents from the third-party

licensee under their license agreement, Sharp refused to pay Innovius its earned fee, in breach of

the Binding Term Sheet. Innovius therefore brings this action to collect the fee that Sharp is

contractually obligated to pay.

                                            PARTIES

       4.      Plaintiff Innovius is a limited liability company organized and existing under the

laws of the State of Delaware with its principal place of business at 1717 McKinney Avenue, Suite

1050, Dallas, Texas 75202.

       5.      Defendant Sharp is a corporation organized and existing under the laws of Japan

with its principal place of business at 1 Takumi-cho, Sakai-ku, Sakai City, Osaka 590-8522 Japan.

Under a stipulation between the parties, Sharp’s counsel has agreed to accept service of this

complaint.

                                  JURISDICTION AND VENUE

       6.      The Court has subject matter jurisdiction because, pursuant to 28 U.S.C. §

1332(a)(2), there is complete diversity between the parties and the amount in controversy exceeds

$75,000.

       7.      This Court has personal jurisdiction over Sharp because the parties, for purposes of

this action, by stipulation: (a) consented to the personal jurisdiction of this Court; (b) waived any




                                                 2
                 Case 1:21-cv-00906 Document 1 Filed 02/02/21 Page 3 of 8




objections as to the personal jurisdiction of this Court; and (c) agreed not to assert any defenses

based on lack of personal jurisdiction of this Court.

       8.         Venue is proper because the parties, for purposes of this action, by stipulation: (a)

agreed that this Court is a proper venue and forum; (b) waived any objections that this Court is an

improper venue or forum; and (c) agreed not to contest the propriety of venue or forum in this

Court in any way.

                                   THE BINDING TERM SHEET

       9.         Sharp and Innovius International Limited executed the Binding Term Sheet

effective as of November 1, 2017. Innovius International Limited then assigned its rights and

obligations under the Binding Term Sheet to Plaintiff Innovius effective November 1, 2017.

       10.        The Binding Term Sheet governed the parties’ rights and obligations concerning

their relationship, and included the following:

             •    “Sharp hereby agrees to engage Innovius, on a non-exclusive basis, to negotiate
                  and execute a license of the Sharp Licensed Patents to [the third-party licensee] by
                  means of either a sublicense through Innovius or a direct license from Sharp.”

             •    Innovius has the right to “negotiate and execute a license” of certain Sharp patents,
                  designated the “Sharp Licensed Patents,” with the third-party licensee, set forth in
                  a written agreement called the third-party licensee “License Agreement.”

             •    Sharp would “pay to Innovius [a specified percentage] of gross royalty revenues
                  (including any amounts paid for the release of past sales) agreed by [the third-party
                  licensee] under the [third-party licensee] License Agreement (the ‘Services Fees’).”

       11.        In short, Sharp gave Innovius the right to license Sharp’s patents to the third-party

licensee, and depending upon the progression of the licensing discussions, Innovius would either

itself sublicense the patents to the third-party licensee or arrange for a direct license between Sharp

and the third-party licensee. As discussed further below, in either such event, and even if Sharp

executed its own license with the third-party licensee, Sharp was obligated to pay the fee due to

Innovius under the Binding Term Sheet.


                                                    3
                Case 1:21-cv-00906 Document 1 Filed 02/02/21 Page 4 of 8




       12.       In the Binding Term Sheet, the parties agreed on its length and the effect of a notice

of termination. The Binding Term Sheet had an initial term of “eighteen months from the effective

date of this Term Sheet with auto renewal for successive one-year periods.” Either party could

provide “written notice” to terminate the Binding Term Sheet, but the written notice was required

to be provided “not later than two months before the end of the then-current term.” If that

requirement was satisfied, then the termination would become effective at the end of the then-

current term.

       13.       In addition, the Binding Term Sheet had a six month “tail” that protected Innovius

in the event Sharp attempted to avoid paying Innovius a fee by terminating the Binding Term Sheet

and licensing its patents directly to the third-party licensee soon thereafter: “The Service Fees set

forth above will remain the same and will be paid to Innovius if Sharp licenses the Sharp Patents

directly to [the third-party licensee] during the term of this Term Sheet or within six months after

the termination of this Term Sheet.” (emphasis added).

       14.       Consequently, Sharp was entitled to terminate the Binding Term Sheet and pursue

its own licensing negotiations with the third-party licensee. But Sharp’s notice of termination only

prevented the Binding Term Sheet from automatically renewing at the end of its original eighteen-

month term. It did not absolve Sharp of its duty to pay Innovius. To the contrary, Sharp was

contractually obligated to pay the Services Fees to Innovius if Sharp licensed its patents to the

third-party licensee during the original eighteen-month term or during the six-month “tail”

following termination.

             INNOVIUS’S NEGOTIATIONS AND THE LICENSE AGREEMENT

       15.       For over a year, Innovius engaged in extensive licensing discussions with the third-

party licensee on Sharp’s behalf. In addition to numerous video conferences and telephone calls,




                                                   4
             Case 1:21-cv-00906 Document 1 Filed 02/02/21 Page 5 of 8




Innovius personnel also met with the third-party licensee many times in person. Innovius

negotiated with the third-party licensee over the price of the license agreement, and it also drafted,

revised, and negotiated a draft license agreement under which Sharp would license its patents to

the third-party licensee. Despite reaching agreement on nearly every non-monetary term, Sharp

and the third-party licensee did not execute a final license agreement while Innovius remained

involved in the licensing negotiations.

       16.     On February 12, 2019, Sharp sent a letter to Innovius’s Dallas office invoking its

right to terminate the Binding Term Sheet. Under the express language of the Binding Term Sheet,

Sharp’s notice of termination took effect at the conclusion of the initial fixed eighteen-month term,

which was April 30, 2019.

       17.     Although the Binding Term Sheet terminated on April 30, 2019, Sharp remained

contractually obligated to pay the Services Fees to Innovius if Sharp licensed its patents to the

third-party licensee within the six-month “tail” following termination, which would be through

October 31, 2019. That is exactly what happened: Sharp licensed its patents to the third-party

licensee through a license agreement that, by its terms, became effective on June 28, 2019 (the

“Sharp License Agreement”) – less than five months after Sharp sent its termination notice to

Innovius and less than three months after the termination notice took effect. The third-party

licensee paid Sharp millions of dollars in cash and assigned patents to Sharp pursuant to that

agreement.

       18.     Because Sharp licensed the “Sharp Licensed Patents” to the third-party licensee

within six months after the termination of the Binding Term Sheet, Sharp owes Innovius the

Services Fees calculated based on all gross royalty revenues agreed to by the third-party licensee

under the Sharp License Agreement, including the value of the patents that the third-party licensee




                                                  5
              Case 1:21-cv-00906 Document 1 Filed 02/02/21 Page 6 of 8




assigned to Sharp pursuant to the Sharp License Agreement. The Services Fees that Sharp owes

Innovius exceed $75,000. Yet Sharp has breached its contractual obligation and refused to pay

Innovius its fee.

                                            COUNT 1

                                   BREACH OF CONTRACT

        19.     Innovius incorporates by reference all allegations contained in this Complaint as if

fully set forth herein.

        20.     Innovius and Sharp entered into the Binding Term Sheet, which is a valid and

enforceable contract.

        21.     Innovius performed its obligations under the Binding Term Sheet by, among other

things, attempting to negotiate a potential patent license agreement on Sharp’s behalf with the

third-party licensee.

        22.     Sharp licensed the “Sharp Licensed Patents” to the third-party licensee within six

months after the termination of the Binding Term Sheet, so Sharp owes Innovius the Services Fees

calculated based on all gross royalty revenues that the third-party licensee has paid Sharp,

including the value of the patents that the third-party licensee assigned to Sharp pursuant to the

Sharp License Agreement.

        23.     Sharp breached the Binding Term Sheet by refusing to pay Innovius its Services

Fees after Sharp and the third-party licensee executed the Sharp License Agreement.

        24.     As a result of Sharp’s breach of contract, Sharp has caused Innovius to incur

damages in an amount to be determined at trial.




                                                  6
              Case 1:21-cv-00906 Document 1 Filed 02/02/21 Page 7 of 8




                                             COUNT 2

                                       QUANTUM MERUIT

        25.     Innovius incorporates by reference all allegations contained in this Complaint as if

fully set forth herein and alleges the following in the alternative.

        26.     Innovius rendered valuable services to Sharp by assisting Sharp in the licensing of

its patents to the third-party licensee.

        27.     Sharp accepted, encouraged, and enjoyed the patent-licensing services Innovius

performed on Sharp’s behalf.

        28.     Innovius reasonably notified Sharp that in performing its patent-licensing services

for Sharp, it expected to be paid by Sharp for those services.

        29.     Innovius should be compensated for the reasonable value of its patent-licensing

services in an amount to be determined at trial.

                                  DEMAND FOR JURY TRIAL

        30.     Innovius hereby demands a jury trial for all issues so triable.

                                      PRAYER FOR RELIEF

        Innovius requests the following relief:

        A.      The Court find that Sharp has breached the Binding Term Sheet;

        B.      The Court award Innovius compensatory damages in a sum equal to the Services

Fees that Sharp was obligated to pay Innovius under the Binding Term Sheet in an amount to be

determined at trial;

        C.      The Court find that Sharp is liable to Innovius under a theory of quantum meruit;

        D.      The Court award Innovius the reasonable value of its services in a sum to be

determined at trial;




                                                   7
              Case 1:21-cv-00906 Document 1 Filed 02/02/21 Page 8 of 8




       E.      The Court award Innovius reasonable and necessary attorneys’ fees and expenses;

       F.      The Court award Innovius prejudgment and post-judgment interest at the highest

lawful rate, court costs, and costs of suit; and

       G.      The Court grant Innovius such other and further relief as may be just and proper.

 Date: February 2, 2021                            Respectfully submitted,
 New York, New York

                                                   /s/ William Christopher Carmody________
                                                   William Christopher Carmody
                                                   Zachary B. Savage
                                                   Susman Godfrey L.L.P.
                                                   1301 Avenue of the Americas, 32nd Floor
                                                   New York, New York 10019
                                                   Telephone: (212) 336-8330
                                                   Facsimile: (212) 336-8340
                                                   bcarmody@susmangodfrey.com
                                                   zsavage@susmangodfrey.com


                                                   Matthew R. Berry (pro hac vice forthcoming)
                                                   Susman Godfrey L.L.P.
                                                   1201 Third Avenue, Suite 3800
                                                   Seattle, WA 98101
                                                   Telephone: (206) 516-3880
                                                   Facsimile: (206) 516-3883
                                                   mberry@susmangodfrey.com




                                                     8
